Title: To Benjamin Franklin from John Laurens: Two Letters, 16 May 1781
From: Laurens, John
To: Franklin, Benjamin


I.
Sir.
Paris 16th. May 1781.
I transmit Your Excellency Gourlade and Moylans account of the Alliances disbursements—to be adjusted as Your Excellency shall think proper— and have the honor to be Your Excellencys most obedient Servant
John Laurens.
 
Endorsed: Mr Laurence May 16. 1781 Recd. May 23.—at Night Appear’d to have been open’d.
  
II.
Dear Sir
Paris 16th May 1781.
Upon paying my accounts I find that I shall be deficient in money for the expences of my journey, I must request Your Excellency therefore to send me this evening another draught on Messrs Grand, for One Hundred Louis—part to be paid here and part to be disposed in a credit at Brest. I renew my sincere and ardent wishes for Your Excellencys health & happiness and [am] most respectfully Your obedt Servt.
John Laurens.
